DETAILED ACTION

Response to Amendment
1.	The amendment filed 12/04/20 has been entered.
	Claims 1, 9, 11, 12, 16 and 20 have been amended.
	Claim 13 has been cancelled.
	Claims 1-12, 14-20 and newly added claim 21 are pending.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Huang et al. (“Huang”) US PG-Pub 2014/0239404.
Huang discloses Figs. 9-15 a method comprising: forming a gate structure (e.g. element 904/902) over a semiconductor fin (e.g. element 212/214) the semiconductor fin disposed on a workpiece; forming a low-k spacer layer (e.g. oxide element 1004, ¶[0044]) on  either side of the gate structure; forming a source/drain region (¶[0045]) and Fig. 11) in the semiconductor fin, adjacent the gate structure; forming an oxide layer (e.g. element 1202) on the low-k spacer layer; 
Re claim 19, Huang discloses forming an etch stop layer (e.g. element 1902, Fig. 19) over a source/drain region and on sidewalls of the low-k spacer layer; forming an inter-layer dielectric (e.g. element 2002) over the etch stop layer; and removing a dummy gate (e.g. element 22A) of the gate structure; and forming a replacement gate (e.g. element 2502).    
5.	Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (“Lee”) US PG-Pub 2017/0373189.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Lee discloses in Figs. 1-12 a method comprising: forming a gate structure (e.g. element 208) over a semiconductor fin (e.g. element 204) the semiconductor fin disposed on a workpiece;  
Re claim 17, Lee discloses wherein etching the oxide layer comprises wet etching the oxide layer with diluted hydrofluoric acid (¶[0019]).  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen et al. (“Chen”) US PG-Pub 2015/0167160 and Lim et al. (“Lim”) US PG-Pub 2003/0040196.

Chen discloses a step of generating an oxygen plasma remotely from a processing chamber; delivering a first portion of the oxygen plasma to the processing chamber; and providing a precursor gas to the processing chamber, the first portion of the oxygen plasma reacting with the precursor gas to form the oxide layer (abstract and ¶¶[0012-0014]). Similarly, Lim discloses generating an oxygen plasma remotely from a processing chamber; delivering a first portion of the oxygen plasma to the processing chamber; and providing a precursor gas to the processing chamber, the first portion of the oxygen plasma reacting with the precursor gas to form the oxide layer (abstract and ¶[0057]).  
The teachings of Chen/Lim could be incorporated with Huang which would result in the claimed invention of a step of forming an oxide layer by a remote oxygen plasma source and precursor gas. The motivation to combine the teachings of Chen/Lim would be to form an optimum oxide film having a good interface characteristic or an oxide exhibiting few defects. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Chen/Lim to arrive at the claimed invention.
Re claim 20, the combined references do not specifically teach the step of oxidizing by an amount greater than 0% and less than 5%. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable .
Allowable Subject Matter
9.	Claims 1-12, 14 and 15 are allowed.
10.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: None of the cited art discloses the step of removing the oxide layer, wherein removing the oxide layer causes a thickness of the low-k gate spacers to be reduced, the thickness of the low-k gate spacers being reduced by less than 5% (claim 1) or the step of injecting a precursor into a processing chamber, wherein radicals of the remote oxygen plasma source react with the precursor to form an oxide layer over the gate spacers: and etching the oxide layer to remove the oxide layer (claim 11). Furthermore, none of the cited art discloses the step of before forming the source/drain region, forming dummy spacers over the low-k spacer layer; etching recesses in the semiconductor fin for the source/drain region; and after forming the source/drain region, removing the dummy spacers as required in claim 21

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AHMED N SEFER/Primary Examiner, Art Unit 2893